Citation Nr: 9920959	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date, prior to February 4, 1992, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

In July 1992, the RO granted service connection for PTSD and 
assigned an effective date of February 4, 1992 for the 
assignment of a 30 percent evaluation.  In July 1992, the 
veteran expressed his disagreement with the assignment of a 
30 percent rating and the effective date assigned.  In July 
1993, the RO assigned a 100 percent evaluation for PTSD, 
continuing the same effective date of February 4, 1992.  The 
case was forwarded to the Board of Veterans' Appeals (Board) 
in September 1995.

In March 1996, the Board determined that the issue was 
properly characterized as identified on the title page 
hereinabove.  The case was then subject of a decision of the 
Board, which denied the veteran's claim seeking entitlement 
to an earlier effective date.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").  By an 
August 1998 Memorandum Decision, the Court vacated the Board 
decision and remanded the case to the Board.


REMAND

As part of the Court order discussed above, the Board was 
instructed to produce an adequate statement of reasons or 
bases concerning the appellant's claim of an earlier 
effective date of his award of service connection for PTSD 
based upon application of 38 U.S.C.A. § 5110(i).  The Court 
also stated that the appellant will be free to submit 
additional evidence and argument on the remanded claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Subsequently, letters were received from the veteran, in 
April 1999 and May 1999 respectively, in which he 
specifically requested that his claims file be returned from 
the Board to the RO, so that he receive additional time to 
determine what "additional argument and evidence" he may 
submit.  He also indicated that there needs to be "a 
clarification to the record" which he felt could be best 
done at the Togus RO.  Given the veteran's specific requests 
that his claims file be returned to the RO, the Board will 
remand his case for those reasons.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
provide him with the opportunity to 
submit any appropriate additional 
argument and evidence.

2.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 
19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


